

	

		II

		109th CONGRESS

		2d Session

		S. 2558

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Ms. Stabenow introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide a tax credit to employers for employee catastrophic health care

		  costs and to health insurance companies for insurer catastrophic health care

		  costs, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Keep America Competitive Tax Credit

			 Act of 2006.

		2.Tax credits for

			 catastrophic health care costs

			(a)In

			 GeneralSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business related credits) is amended by adding at the end the following new

			 section:

				

					45N.Catastrophic health

				care costs

						(a)General

				ruleFor purposes of section

				38—

							(1)in the case of an eligible employer, the

				catastrophic health care employer credit determined under this section for any

				taxable year is an amount equal to 50 percent of the employee catastrophic

				health care costs paid or incurred by the taxpayer during the taxable year,

				and

							(2)in the case of an eligible health insurance

				issuer, the catastrophic health care pooling credit determined under this

				section for any taxable year is an amount equal to 50 percent of the insurer

				catastrophic health care costs paid or incurred by the taxpayer during the

				taxable year.

							(b)Catastrophic

				health care costsFor

				purposes of this section—

							(1)Employee

				catastrophic health care costsThe term employee catastrophic health

				care costs means, with respect to any taxable year, costs for medical

				care (as defined in section 9832(d)(3)) provided through a group health plan to

				qualified employees and retired qualified employees, and dependents thereof,

				but only with respect to such costs which exceed $50,000, on an individual

				basis.

							(2)Insurer

				catastrophic health care costsThe term insurer catastrophic health

				care costs means, with respect to any taxable year, claims for medical

				care (as defined in section 9832(d)(3)) provided under health insurance

				policies for customers in the large group market, small group market, and the

				individual market, but only with respect to such claims which exceed $50,000,

				on an individual basis.

							(3)Inflation

				adjustment

								(A)In

				generalIn the case of a

				taxable year beginning after 2007, the $50,000 amount in paragraphs (1) and (2)

				shall be increased by an amount equal to—

									(i)such dollar amount, multiplied by

									(ii)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting calendar year 2006 for

				calendar year 1992 in subparagraph (B) thereof.

									(B)RoundingIf any amount as adjusted under

				subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to

				the next lowest multiple of $1,000.

								(c)Eligible

				employerFor purposes of this

				section, the term eligible employer means, with respect to any

				taxable year, any employer which—

							(1)offered coverage for employee catastrophic

				health care costs during the entire preceding taxable year, and

							(2)make efforts to improve employees' health

				and wellness and to reduce costs through offering wellness plans, disease

				management, and other employee benefit programs.

							(d)Eligible health

				insurance issuerFor purposes

				of this section, the term eligible health insurance issuer means,

				with respect to any taxable year, any health insurance issuer which—

							(1)provides wellness plans to customers,

				and

							(2)provides a mechanism acceptable to the

				Secretary for determining that such issuer has passed through the credit

				allowed under this section with respect to any insurance line to all

				policyholders of such insurance line.

							(e)Qualified

				employeeFor purposes of this

				section—

							(1)In

				generalThe term

				qualified employee means, with respect to any period, an employee

				of an employer if such employee is not enrolled for—

								(A)any benefits under title XVIII, XIX, or XXI

				of the Social Security Act, or

								(B)any other publicly-sponsored health

				insurance program,

								which provides coverage for employee

				catastrophic health care costs.(2)Treatment of

				certain employeesFor

				purposes of paragraph (1), the term employee—

								(A)shall not include an employee within the

				meaning of section 401(c)(1), and

								(B)shall include a leased employee within the

				meaning of section 414(n).

								(f)Wellness

				planFor purposes of this

				section, the term wellness plan means any employee benefit program

				which helps to reduce or to manage chronic conditions, including heart disease,

				cancer, stroke, diabetes, chronic obstructive pulmonary disease, and

				asthma.

						(g)Health plan

				definitionsFor purposes of

				this section—

							(1)Group health

				planThe term group

				health plan has the meaning given such term by section 607(1) of the

				Employee Retirement Income Security Act of 1974, but does not include any plan

				which may be offered in the small group market or the individual market.

							(2)Other

				definitionsThe terms

				health insurance issuer, individual market,

				large group market, and small group market have the

				meanings given such terms by section 2791 of the Public Health Service

				Act.

							(h)Portion of

				credit made refundable

							(1)In

				generalThe aggregate credits

				allowed to a taxpayer under subpart C shall be increased by the lesser

				of—

								(A)the credit which would be allowed under

				subsection (a)(1) without regard to this subsection and the limitation under

				section 38(c), or

								(B)the amount by which the aggregate amount of

				credits allowed by this subpart (determined without regard to this subsection)

				would increase if the limitation imposed by section 38(c) for any taxable year

				were increased by the amount of employer payroll taxes imposed on the taxpayer

				during the calendar year in which the taxable year begins.

								The amount of the credit allowed

				under this subsection shall not be treated as a credit allowed under this

				subpart and shall reduce the amount of the credit otherwise allowable under

				subsection (a) without regard to section 38(c).(2)Employer

				payroll taxesFor purposes of

				this subsection—

								(A)In

				generalThe term

				employer payroll taxes means the taxes imposed by—

									(i)section 3111(b), and

									(ii)sections 3211(a) and 3221(a) (determined at

				a rate equal to the rate under section 3111(b)).

									(B)Special

				ruleA rule similar to the

				rule of section 24(d)(2)(C) shall apply for purposes of subparagraph

				(A).

								(i)Certain Rules

				Made ApplicableFor purposes

				of this section, rules similar to the rules of section 52 shall

				apply.

						.

			(b)Credit treated

			 as business creditSection

			 38(b) of the Internal Revenue Code of 1986 (relating to current year business

			 credit) is amended by striking and at the end of paragraph (29),

			 by striking the period at the end of paragraph (30) and inserting ,

			 plus, and by adding at the end the following new paragraph:

				

					(31)the credit determined under section

				45N(a)(2).

					.

			(c)Credit allowed

			 against the alternative minimum taxSection 38(c)(4)(B) of the Internal Revenue

			 Code of 1986 (defining specified credits) is amended by striking the period at

			 the end of clause (ii)(II) and inserting , and, and by adding at

			 the end the following new clause:

				

					(iii)the credit determined under section

				45N(a)(2).

					.

			(d)Conforming

			 amendments

				(1)The table of sections for subpart D of part

			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended

			 by adding at the end the following new item:

					

						

							Sec. 45N. Catastrophic health

				care

				costs.

						

						.

				(2)Paragraph (2) of section 1324(b) of title

			 31, United States Code, is amended by inserting before the period , or

			 from section 45N(a)(1) of such Code.

				(e)Effective

			 DateThe amendments made by

			 this section shall apply to amounts paid or incurred in taxable years beginning

			 after December 31, 2006.

			(f)Continuing

			 evaluations and reports to Congress

				(1)Initial

			 evaluationNot later than 1

			 year after the first taxable year in which a credit under section 45N of the

			 Internal Revenue Code of 1986 (as added by this section) is allowed, the

			 Secretary of Labor shall review and make recommendations to Congress on—

					(A)problems that employers and insurers are

			 having in accessing such credit,

					(B)how to expand the availability of such

			 credit to such employers and insurers, and

					(C)how to make such credit more responsive to

			 the needs of such employers and insurers.

					Such review shall include how to make

			 the credit more accessible to employers with a high ratio of retirees to active

			 employees, with a high number of retirees not eligible for Medicare, with a

			 history of providing retiree health care coverage, and with a history of

			 employing wellness and similar health benefits to reduce chronic

			 conditions.(2)Continuing

			 evaluationNot later than 4

			 years and 8 years after the date of the report required under paragraph (1),

			 the Secretaries of Labor and Health and Human Services shall evaluate and

			 report to Congress on the effect of the credit under section 45N of such Code

			 and include in such report consideration of the following:

					(A)Has the availability of such credit

			 increased health insurance coverage?

					(B)Has such availability made health insurance

			 more affordable?

					(C)Has such availability helped employers

			 retain benefits?

					(D)Has such availability had any effect on

			 reducing chronic conditions?

					(E)What effect has such credit had on State

			 insurance markets and State high risk pools.

					

